DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2. 	Acknowledgement is made of amendment filed on 11/23/2020, in which claims 1, 2, 16, 17 and 23-26 are amended, claims 6-8 and 20-22 are canceled, claim 27 is added and rejection of claims 1, 2, 4, 5, 9-12, 14-18 and 23-27 are traversed and still pending.
Claim Objections
3. 	Claims 23, 25 and 26 are objected to because of the following informalities:  claim 23, 25 and 26, line 1 recite “[t]he host device of claim 26,…”.  However, it appears these dependent claims depend on independent claim 16, rather than dependent claim 26. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claims 1-2, 4-5, 9-12, 14-18 and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogasawara (US 2020/0120322 A1, hereinafter referred as “Ogasawara”).
	Regarding claim 1, Ogasawara discloses a method at a host device (10) for compressing display data forming an image for display on one or more displays of a wearable headset (100) (Fig. 2, ¶0024, ¶0026 and ¶0030 discloses image generating device 10 reduces the resolution of at least a part of a display image while the user's head is moving), the method comprising: 
 	receiving from the wearable headset (100), information regarding a direction of movement of the wearable headset (100) (¶0002, ¶0025 and ¶0037 discloses information related to the viewpoint and the motion of the head may be acquired from the captured images and measured values from the motion sensor), including the one or more displays (¶0024 discloses a display panel such that the display panel lies opposite the eyes while the user wears the head mounted display 100; ¶0048 discloses stereo images for the left and right viewpoints generated by the image generating unit 56 are arranged in the lateral direction as final display data), the direction being between a trailing position and a leading position (¶0002 discloses directions of line of sights are displayed when a user wearing the head mounted display rotates the user's head; and ¶0070 discloses the direction of motion of the head); 
 	in response to the direction of the movement being on an arc (¶0038 discloses motion detecting unit 52… the measured values from the motion sensor to determine whether or not the head is moving. For example, a rotation angle… of the head are determined at a predetermined rate), compressing the display data forming a trailing portion of the image relative to the display data forming a leading portion of the image (claim 13 and ¶0039 discloses the resolution control unit 54 sets a lower resolution for at least a part of the display image during a period when the head is determined to be 
 	forwarding the display data forming the image from the host device (10) to the wearable headset (100) for display on the one or more displays thereof (¶0030 and ¶0048 discloses the output unit 58 appropriately formats the generated image data and sequentially transmits the data to the head mounted display 100). 
	Regarding claim 2, Ogasawara discloses the method of claim 1, wherein the information further comprises a speed of the movement and compression of the display data forming at least the trailing portion of the image is performed when a speed of the th1≤V<Vth2, a gaze area 80b centered at a gaze point 76a is set to have the standard resolution, with an area outside the gaze area 80b set to have a lower resolution, as in an image 78). 
	Regarding claim 4, Ogasawara discloses the method of claim 2, wherein the compression of the display data forming a part of (claim 13 and ¶0039 discloses the resolution control unit 54 sets a lower resolution for at least a part of the display image during a period when the head is determined to be moving), or the whole of the image (¶0039 discloses in the simplest case, the entire image is set to have a lower resolution than in a case where the head is not moving) is based on the speed of the movement above a minimum threshold (Fig. 7, ¶0038 and ¶0062-¶0063 discloses when the actual speed V is within a range Vth1≤V<Vth2, a gaze area 80b centered at a gaze point 76a is set to have the standard resolution, with an area outside the gaze area 80b set to have a lower resolution, as in an image 78). 
	Regarding claim 5, Ogasawara discloses the method of claim 4, wherein the compression of the display data forming a part of, or the whole of the image is increased (¶0040 and ¶0043 discloses resolution reduction rate may be used or the resolution may be varied in stages according to the speed range, for example, the reduction rate is kept low when the head is moving slowly, and is increased when the head is moving fast) as the speed of the movement above the minimum threshold increases (¶0066 discloses the resolution reduction rate for each area may be varied according to the speed range; and ¶0062, ¶0063 and ¶0065 discloses speed range above Vth1).  
	Regarding claim 9, Ogasawara discloses the method of claim 1, wherein the display data forming a trailing portion of the image is compressed by a higher compression factor than the display data forming a leading portion of the image (¶0041 discloses the resolution control unit 54 may divide the display image into areas and set different resolutions for the respective areas; and ¶0041 and ¶0047 discloses the resolution may be set higher, for example, for an image of an object being gazed by the user or an area within a predetermined range from a gaze point than for the other areas). 
	Regarding claim 10, Ogasawara discloses the method of claim 9, wherein compression of the display data is increased in portions across the image in the direction from the leading portion to the trailing portion of the image (claim 13 discloses wherein the parameter control unit, during a period when a head of a user is moving, sets a higher resolution for an area desired to be gazed in terms of contents of the image… than a resolution of an outside of the areas; and ¶0041 and ¶0047 discloses the resolution may be set higher, for example, for an image of an object being gazed by the user or an area within a predetermined range from a gaze point than for the other areas). 
	Regarding claim 11, Ogasawara discloses the method of claim 2, wherein the trailing portion increases in size compared to the leading portion of the image as the speed of the movement above the minimum threshold increases (Vth1) (Fig. 7 and ¶0043 discloses a boundary between the areas may be varied according to the speed of the head. That is, when the speed is low, the resolution is maintained for an area 
	Regarding claim 12, Ogasawara discloses the method of claim 2, further comprising, at the host device (10): 
 	determining, from the information, whether the movement is on an arc or linear (¶0038 discloses rotation angle and a translational moving amount of the head are determined at a predetermined rate); 
 	determining, from the information, the speed of the movement of the wearable headset (100) (¶0052 discloses the sensors may be combined into an inertia measuring device to allow angle, speed, and position to be derived); and 
 	determining whether the speed of the movement is above the minimum threshold (Fig. 7, ¶0038 and ¶0062-¶0063 discloses when the actual speed V is within a range Vth1≤V<Vth2, a gaze area 80b centered at a gaze point 76a is set to have the standard resolution, with an area outside the gaze area 80b set to have a lower resolution, as in an image 78). 
	Regarding claim 14, Ogasawara discloses a method at a wearable headset (100) for displaying display data forming an image on one or more displays (¶0024 discloses a display panel such that the display panel lies opposite the eyes while the user wears the head mounted display 100; ¶0048 discloses stereo images for the left and right viewpoints generated by the image generating unit 56 are arranged in the lateral direction as final display data), the method comprising: 
 	sensing movement of the wearable headset (100) indicative of movement of the one or more displays (¶0029 discloses the image generating device 10 acquires the 
 	determining whether the movement is on an arc or linear (¶0038 discloses rotation angle and a translational moving amount of the head are determined at a predetermined rate); 
 	determining the speed of the movement of the wearable headset (100) (¶0029 discloses the image generating device 10 acquires the orientation, motion, and position of the head from measured values from sensors provided in the head mounted display 100; and Fig. 4 and ¶0052-¶0053 discloses the sensors may be combined into an inertia measuring device to allow angle, speed, and position to be derived); 
 	determining whether the speed of the movement is above a minimum threshold (Vth1) (¶0066 discloses the resolution reduction rate for each area may be varied according to the speed range; and ¶0062, ¶0063 and ¶0065 discloses speed range above Vth1); 
 	sending information regarding the speed and direction of the movement to a host device (10) (¶0002, ¶0025 and ¶0037 discloses information related to the viewpoint and the motion of the head may be acquired from the captured images and measured values from the motion sensor; and ¶0053 discloses communication unit 64 sequentially transmits, to the image generating device 10, at least either the captured images from the imaging unit 60 or the measured values from the measuring unit 62), if the movement is on an arc (¶0037 discloses the motion detecting unit 52 uses at least either the captured images or the measured values from the motion sensor to determine whether or not the head is moving. For example, a rotation angle and a translational th1≤V<Vth2, a gaze area 80b centered at a gaze point 76a is set to have the standard resolution, with an area outside the gaze area 80b set to have a lower resolution, as in an image 78); 
 	receiving from the host device (10), the display data forming the image (claim 14 and ¶0049 discloses the output unit 58 may execute, during a compressing process, a process of reducing the resolution); and 
 	displaying the image on one or more displays (¶0030 and ¶0048 discloses the output unit 58 appropriately formats the generated image data and sequentially transmits the data to the head mounted display 100).
	Regarding claim 15, Ogasawara discloses the method of claim 14, wherein the sensing movement of the wearable headset (100) comprises using a gyroscope and an accelerometer in the wearable headset (100) (¶0025 discloses the head mounted display 100 may include, inside or outside the housing 108, any of various sensors such as an acceleration sensor, a gyro sensor, a geomagnetic sensor, and a graphics processing unit (GPU) used to derive motion, orientation, position, or the like of the head mounted display 100).
	Regarding claim(s) 16, this/these apparatus claim(s) has/have similar limitations as method claim(s) 1, and therefore rejected on similar grounds.
	Regarding claim(s) 17, this/these apparatus claim(s) has/have similar limitations as method claim(s) 14, and therefore rejected on similar grounds.
	Regarding claim 18, Ogasawara discloses the wearable headset (100) of claim 17, wherein the wearable headset (100) comprises one of: a virtual reality headset (¶0037 discloses display images are entirely generated by drawing virtual objects), and an augmented reality set of glasses (¶0028 discloses augmented reality (AR)). 
	Regarding claim(s) 23-26, this/these apparatus claim(s) has/have similar limitations as method claim(s) 9-12, and therefore rejected on similar grounds.
	Regarding claim(s) 27, this/these apparatus claim(s) has/have similar limitations as method claim(s) 2, and therefore rejected on similar grounds.

Response to Arguments
6. 	Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.
I.	With regards to arguments for independent claims 1, 14, 16 and 17, Applicant argues Ogasawara fails to disclose “in response to the direction of the movement being on an arc, compressing the display data forming a trailing portion of the image relative to the display data forming a leading portion of the image”. See Applicant Arguments/Remarks at pg. 8. Specifically Applicant argues Ogasawara doesn’t disclose “the use of direction of movement,” and “there are no trailing portions or leading portions in Ogasawara, as this requires there to be a direction of the movement, and no such direction is determined or used to compress a trailing area relative to a leading area on the direction of movement.” Emphasis original. Id., at pgs. 8-9. However, Examiner respectfully disagrees and maintains the grounds for rejection.
 	Ogasawara discloses detecting from a motion sensor a rotation angle of a user’s head moving at a predetermined rate that is larger than a threshold for determining See ¶0038. During a period when a head of the user is moving the image generating unit sets at least a partial area of the display image to have a lower resolution. See claim 13, ¶0039 and ¶0047. A gaze point detector that is provided in the HMD determines the gaze point of the user during the time the head is determined to be moving and image generating unit 56 generates an image with a decreased resolution outside the area of the gaze point. See ¶0042-¶0044. Moreover, instead of the resolution of the image being changed, the compression rate of the image is adjusted. See ¶0105 and claim 14. Despite Applicant’s arguments that Ogasawara doesn’t disclose compressing the trailing area relative to the leading area according the direction of the movement of wearable headset, this is implied since the user’s head is rotating in a direction of the head movement along with the gaze of the user in that same direction and resolution/compression of the image is maintained around the moving gaze point. Also, when the user’s head moves above a threshold value, the gaze of the user accompanies the leading portion of the image. Thus, the trailing portion of the image which is outside the user’s gaze has a lower compression as compared to the leading portion during the head motion. 
 	Furthermore, Ogasawara in ¶0070 discloses “the position or shape of the standard-resolution area may be adaptively varied according to the direction of motion of the head.” Emphasis added. Here, Ogasawara clearly teaches the position of the standard-resolution area around the leading portion of the image at the front portion of the traveling direction of the user’s head and a lower-resolution area in the trailing portion of the image. 

II.	With regards to arguments for independent claims 1, 14, 16 and 17, Applicant See Applicant Arguments/Remarks at pg. 9.
 	However, Examiner doesn’t map any portion of the claims to this section of Ogasawara. Examiner agrees that for this embodiment of the Ogasawara “there is no disclosure of, or concept of, using a direction of movement to compress a trailing area of the image relative to a leading area of the image.” Emphasis original. Id., at pg. 9.

III.	With regards to arguments for independent claims 14 and 17, Applicant further argues “Ogasawara does not disclose ‘sending information regarding the speed and direction of the movement to a host device, if the movement is on an arc and the speed is above the minimum threshold’ as explicitly recited in claims 14 and 17. See Applicant Arguments/Remarks at pg. 10. Specifically, Applicant argues “[i]n paragraph [0038] of Ogasawara, it is made clear that the motion detecting unit 52 used the measured values to determine whether or not the head is moving. The motion detecting unit 52 is part of the image generating device and is not part of the wearable headset.” Id., at pg. 10. However, Examiner respectfully disagrees and maintains the grounds for rejection.
 	Contrary to Applicant’s assertions, ¶0029 discloses “the image generating device 10 acquires the orientation, motion, and position of the head from measured values from sensors provided in the head mounted display 100.” Moreover, ¶0073 discloses “the data acquiring unit 50 determines whether or not the angular velocity or translational moving velocity of the head exceeds a predetermined threshold.” Here, 

IV.	With regards to arguments for independent claims 14 and 17, Applicant further argues “the instant claims specify that a determination is made as to which of the rotational or translational movement is occurring and the information is only sent to the host device if the movement is rotational, but not translational.” Emphasis original. See Applicant Arguments/Remarks at pgs. 10-11. However, Examiner respectfully disagrees and maintains the grounds for rejection.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determination is made as to which of the rotational or translational movement is occurring and the information is only sent to the host device if the movement is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely state “determining whether the movement is on an arc or linear;… sending information regarding the speed and direction of the movement to a host device, if the movement is on an arc and the speed is above the minimum threshold”. Claims 14 and 17 do not define which of the rotational or translational movement occurs, rather the claims merely define either the rotational or translational movement occurring. Moreover, the claims do not recite that information is only sent to the host device if the movement is rotational. Neither can this be implied, since the translational condition is not elaborated. Neither can the Applicant imply that the translational movement doesn’t occur since this alternative is not recited in the claims.

V.  	With regards to arguments for dependent claim 27, Examiner maintains Ogasawara discloses each and every element of independent claims 16, as elaborated above. Accordingly, dependent claim 27 is also rejected, at least, by the virtue of dependency on its rejected base claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692